1 Reported in 36 N.W.2d 810.
Appeal from a denial of a motion for the disqualification of the presiding judge on the ground of alleged bias and from an order denying plaintiff's motion for modification of a divorce decree to effect a transfer of the custody of a minor child from the defendant father to the mother, the plaintiff herein, and for an allowance of attorneys' fees and costs.
The divorce decree awarding custody of the minor child to the father was entered December 8, 1945. On October 29, 1947, present counsel for plaintiff, who did not represent her in the main action, applied to the judge who had tried the matter for an order directing defendant to show cause why the custody of the child should not be changed from the father to the mother. This order to show cause was issued on October 29, 1947, by the judge and immediately mailed to plaintiff's counsel with a letter stating:
"I have made the order to show cause * * * returnable on November 29th but I shall not be able to hear the matter untila later date." (Italics supplied.)
The letter advised counsel that the hearing would probably not be held until Christmas.
On November 6, 1947, plaintiff's counsel wrote to the court as follows:
"My client, Mrs. Wiedemann, states that she feels that you have preconceived ideas as to the custody of the child and she also states that her former husband has 'bragged' about the friendship between you and him, and that you have visited his farm." *Page 176 
In this letter counsel, upon the request of his client, suggested that another judge should hear the matter.
In reply, the court on November 10, 1947, in substance advised plaintiff's counsel by letter that there was no merit in plaintiff's request, and that counsel, if he had any motions to make, should make them and the court would rule on them as it deemed proper. On November 13, 1947, counsel again wrote the court:
"I am in a dilemma as my client insists that another Judge hear the case. I do not want to file an affidavit of prejudice. Would you not kindly consent to having the matter before another Judge? This would save me considerable embarrassment."
Plaintiff's motion and order to show cause came on for hearing January 3, 1948. At the very opening of the hearing, plaintiff's counsel presented an affidavit of prejudice properly executed by his client and moved the court for a transfer of the hearing to another judge. The motion was denied.
M.S.A. 542.16, in clear language that cannot be misunderstood, insofar as here pertinent, provides:
"Any party, or his attorney, to a cause pending in a district court, on or before ten days prior to the first day of a general, or five days prior to a special, term thereof, or,in any district having two or more judges, within one day afterit is ascertained which judge is to preside at the trial or hearing thereof, or at the hearing of any motion, order to showcause, or argument on demurrer, may make and file with theclerk of the court in which the action is pending and serve onthe opposite party an affidavit stating that, on account of prejudice or bias on the part of such judge, he has good reason to believe, and does believe, that he cannot have a fair trial or hearing thereof, and thereupon such judge shall forthwith,without any further act or proof, secure some other judge of the same or another district to preside at the trial of suchcause or the hearing of the motion, demurrer, or order to show cause, and shall continue the cause on the calendar, until such judge can be present." (Italics supplied.) *Page 177 
1. According to the tenure of counsel's letter to the court under date of November 13, 1947, approximately six weeks before the hearing was held, he indicated that it would be embarrassing to file an affidavit of prejudice. We can find no justification for embarrassment resulting either to counsel or to the court from the filing of an affidavit of prejudice other than a fundamental misconception of the principle which governs in disqualifying a judge. The controlling principle is that no judge, when other judges are available, ought ever to try the cause of any citizen, even though he be entirely free from biasin fact, if circumstances have arisen which give a bona fide appearance of bias to litigants. Payne v. Lee, 222 Minn. 269,24 N.W.2d 259. It is to be remembered that in the overwhelming majority of cases, where a judge is disqualified for prejudice, no prejudice in fact exists, but merely certain circumstances which lead a litigant sincerely to believe that bias is present.
"* * * In the administration of justice it is not only requisite that a judge should be honest, unbiased, impartial and disinterested in fact, but equally essential that all doubt or suspicion to the contrary should be jealously guarded against and eliminated. Not only is it the duty of a judge torender a righteous judgment but it is of transcendentimportance to the litigants and the public generally that thereshould not he the slightest suspicion as to his fairness andintegrity." (Italics supplied.) People ex rel. Union Bag 
Paper Corp. v. Gilbert, 143 Misc. 287, 288, 256 N.Y. S. 442,444, affirmed, 236 A.D. 873, 260 N.Y. S. 939.
A litigant, though mistaken in fact, may conceivably assert with sincerity that he has good reason to believe, and does believe, that a judge is biased, and when he so believes his cause should be heard before another judge, if for no other reason than that confidence in the impartial administration of justice is essential to the preservation of any democratic government. When the impartiality of a judge is questioned, he need assert no defense of his judicial integrity other than a ready willingness to leave the trial of the cause to another jurist. *Page 178 
2-3-4. We have heretofore, in Payne v. Lee, 222 Minn. 269,24 N.W.2d 259, emphasized the importance of safeguarding,both in fact and appearance, the constitutional right to a fair and impartial trial. The preservation of this constitutional right is the positive duty of the lawyer, but with that dutygoes an obligation — as an officer of the court — to assertsuch right in a timely manner so as not to delay needlessly the orderly administration of justice. Certain fundamental rights may be waived by a failure to exercise reasonable diligence in asserting them. Section 542.16 prescribes for the district court a standard of timeliness for the filing of affidavits of prejudice that is so reasonable that it might well be applied to all courts. This standard gives the litigant an ample, if not a generous, amount of time in which to file his affidavit, and at the same time gives the trial judge reasonable notice of his disqualification so that he may summon another jurist and devote himself, without loss of time, to other litigation. Opposing counsel is also entitled to reasonable notice so that he may conserve his time and avoid calling witnesses unnecessarily. Furthermore, reasonable time limitations upon the filing of an affidavit of prejudice are necessary in order to prevent this remedy from being used, deliberately or inadvertently, as a means for needlessly delaying the prompt adjudication of a cause. In the absence of fraud or other controlling circumstance which prevents a lawyer from filing an affidavit of bias within the statutory period, or which justifiably misleads him into not doing so, a tardy filing of the affidavit is ineffective unless the purpose of the statute has otherwise been substantially satisfied. A statute prescribing the manner in which a constitutional right may be asserted — such as a statute governing the disqualification of a judge for bias — is to be given a liberal construction to avoid a sacrifice of that right on the altar of technicality.
"Disqualifying statutes should not receive a technical or strict construction but should be interpreted liberally. No judge should preside in a case in which he is not wholly free, disinterested, impartial *Page 179 
and independent. This great principle should not be given a limited and restricted interpretation but should be broadly applied to all classes of cases where a judicial officer is called upon to decide between conflicting rights." People ex rel. Union Bag  Paper Corp. v. Gilbert, 143 Misc. 289,256 N.Y. S. 444.
Although plaintiff's counsel, without reasonable justification, failed to comply with the time limitations of § 542.16, the fundamental requirements of these statutory provisions were otherwise substantially satisfied by reason of the letters passing from counsel to the court fully six weeks in advance of the hearing. These letters amounted to a written certification by one of the court's own officers that plaintiff sincerely desired to disqualify the presiding judge for bias. (It is to be noted that counsel himself could have executed a formal affidavit.) Reasonable notice was thereby given to the court. Although no notice was given to opposing counsel, there is nothing in the record to show that they would have been materially inconvenienced by a delay resulting from a transfer of the matter to another judge. Furthermore, the motion was heard on affidavits, which meant that no witnesses were inconvenienced. Under the facts herein, the statutory requirements were substantially satisfied otherwise than by a timely filing of an affidavit of prejudice, and the court should have assigned the matter to another judge for adjudication.
5. A court rule of the seventh judicial district provides that proceedings to modify a decree of divorce shall be heard by the judge upon whose order the decree was entered. The rule is excellent, but has no application where such judge is disqualified by the filing of an affidavit of prejudice.
Under the circumstances, it is unnecessary to consider other issues.
The order of the trial court is reversed with directions that a new hearing on the notice of motion and order to show cause be held before another judge.
Reversed. *Page 180